DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is a response to the amendments and remarks filed on 8 December 2021.

Response to Amendment
Claims 1 and 8 have been amended. Claims 1-12 are pending. 
The drawing objections presented in the previous action (Non-Final Rejection filed on 10 September 2021) are withdrawn in view of the amendments to the specification, and in view of Applicant’s observation that Fig. 6 is in a proper orientation, as discussed with Applicant in a telephone interview on 1 November 2021 (Remarks, p. 7/11, “As set”). In view of the amendments to the claims, the rejection of claim 8 under 35 USC 112(b) is withdrawn.

Response to Arguments
Applicant’s arguments, see Remarks, filed 8 December 2021, with respect to the rejections of claim 1 under 35 USC 103 have been fully considered (p. 8-9/11, noting the italicized text) and are persuasive, although it is noted that previously cited prior art Song (KR20180017771A) does disclose “wherein the dust occurrence information includes . . . a photographed image that indicates that dust occurs at a specific position” (Song, [0075]-[0077], [0111]; Remarks, p. 9/11, middle), as discussed below. Applicant persuasively argues that Shin (KR20170086246A) does not disclose the receiving of status information including dust occurrence information including a sound (Remarks, p. 9/11, last para.; p. 10/11, first para.), nor does Kim (US 2006/0064204 A1) (Remarks, p. 10/11, paras. 1 and 2). Therefore, the rejection has been withdrawn.  
Shin in view of a Kim, Kim (KR20180080404A), and Song.
Because of Applicant’s amendments, after further consideration and search, said new grounds of rejection are presented herein as a final rejection. See MPEP 706.07(a).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (KR20170086246A, hereinafter “Shin,” and referencing the previously provided machine translation) in view of a Kim et al. (US 2006/0064204 A1, hereinafter “Kim”), Kim et al. (KR20180080404A, hereinafter “Kim ‘404,” referencing the appended Espacenet machine translation), and Song (KR20180017771A, referencing the previously provided machine translation).
Shin discloses a system ([0001]) (Fig. 1) comprising a portable air purifier 100 ([0017]) for improving the air quality in an indoor space ([0011]) (i.e., an air cleaner disposed in an indoor space) comprising:
a blower 130 ([0017]) for forming an air flow ([0024]) through an intake port and an exhaust port ([0026]) (i.e., a blowing device including a suction port and a discharge port);
a motor for driving a blower fan ([0024]) (i.e., a fan motor configured to generate an air flow);
a cleaning unit 140 ([0017]) for filtering air ([0026]) (i.e., a purifying unit installed inside the blowing device to purify air);
a driving unit 170 ([0017]) for moving the portable air purifier 100 to a target position ([0029]) (i.e., a driving portion configured to move the air cleaner);
a communication unit 110 ([0017]) for performing communication with a sensor device 200 ([0018]); and
a control unit 120/220 ([0021] comprising a microprocessor ([0033]) to determine a target location ([0021]) to which the air purifier should move ([0007]) based on data received from the sensor device 200 ([0021]) such as the concentration of dust in the air ([0032]) the control unit controlling the moving of the air purifier 100 to the target position ([0029]) (i.e., a processor configured to receive status information including at least one of air quality information and dust occurrence information collected by the sensor device, determine a specific zone in which air purification is to be performed using the status information collected by the sensor device, and perform air purification in the specific zone).
However, Shin does not explicitly disclose (i) a communication unit configured to communicate with a moving agent moving in the indoor space; (ii) a processor configured to receive status information collected by the moving agent and to use the status information collected by the moving agent, (iii) dust occurrence information that includes sound; (iv) dust occurrence information that 
Regarding (i) and (ii), Kim discloses an air-conditioning system that includes a main device 100 and a mobile assistant device 200 (i.e., a moving agent) (Fig. 2; [0010], [0031], [0035]), the main device comprising an air quality improving unit 110 (Fig. 3; [0036]) that is a dust remover and/or a filter ([0031], [0039]), wherein the assistant device measures air quality at a certain position and transmits the measured air quality to the main device ([0032]) so that the main device can generate a main flow toward the assistant device to improve the air quality of a region 20 ([0035], [0040]). Kim teaches that by using a mobile assistant device, the position of a region needing improved air condition can be accurately detected ([0010]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of Shin by providing (i) a communication unit configured to communicate with a moving agent moving in the indoor space; (ii) a processor configured to receive status information collected by the moving agent and to use the status information collected by the moving agent as taught by Kim because by using a mobile assistant device, the position of a region needing improved air condition can be accurately detected (Kim, [0010]).
Regarding (iii), Kim ‘404 discloses a robot cleaner comprising a cleaning unit 100 and a traveling unit 200 (Fig. 1; [0041]) that uses a sensor to move to a place with lower air quality ([0008], [0018]). Kim ‘404 teaches a sound sensor S (Fig. 5) that detects a sound that is dust-caused noise ([0020], [0085]) as determined by a dust-induced noise determination module 522 ([0074]) (i.e., a processor) so that the air is cleaned by moving quickly to the noise-inducing location ([0028]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of Shin in view of Kim by providing (iii) a Kim ‘404 because (1) by detecting noises associated with the presence of dust, a robot purifier can move quickly to a location requiring air cleaning (Kim ‘404, [0018], [0085]), and (2) modifying the system of Shin in view of Kim to provide this capability improves a similar device in the same way.
Regarding (iv), Song discloses an indoor unit having an air cleaning mode ([0001], [0071]) comprising an indoor unit I ([0071]) comprising an air conditioner 10 with a filter 700 for filtering dust ([0061]), and a target home appliance T (Fig. 3; [0087]) having a third communication module 83 ([0104]) (i.e., a moving agent), wherein the air conditioner is operated in response to tracking information about the location of the target home appliance ([0138], [0147]). Song teaches that the air conditioner may include a camera 60 that photographs an air conditioning space so that the target home appliance, which generates fine dust, can be recognized ([0075]-[0077]) so that the space of the target home appliance can be purified by the air from the indoor unit ([0111]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of Shin in view of Kim and Kim ‘404 by providing (iii) a processor configured to receive status information including dust occurrence information that includes a photographed image that indicates that dust occurs at a specific position as taught by Song because (1) a camera can recognize a target appliance that generates dust so that an appropriate space may receive clean air (Song, [0077], [0111]), and (2) modifying the system of Shin in view of Kim and Kim ‘404 to provide this capability improves a similar device in the same way.

Regarding claim 10, Kim teaches a control unit 150 that receives a target value regarding an air quality index to be improved and performs a main operation according to the received target value ([0048]), so in the embodiment taught by Shin in view of Kim, it would have been prima facie obvious to .

Claims 2-9 are rejected under 35 U.S.C. 103 as being unpatentable over Shin in view of Kim, Kim ‘404, and Song, as applied to claim 1 above, and further in view of Yim et al. (KR20070098024A, hereinafter “Yim”).
(Note: For Yim, all references are to the machine translation provided at Espacenet [website of the European Patent Office] on 2 September 2021. This translation was previously provided.)
Regarding claim 2, since Shin teaches a portable air purifier 100 that may determine a target location and function requiring air quality improvement based on received air quality measurement data, moving to the target location, and performing (i.e., completing) the function ([0052]) to improve air quality in the target location ([0007]), it would have been prima facie obvious to allow a driving portion to move to a specific zone when air purification for the zone in which the air cleaner is currently located is completed. In addition, Shin teaches using the control unit 120 with the sensor device 200 to determine a place in which air quality is most urgently needed as the target location ([0021]) (i.e., the processor is configured to determine the specific zone in which air purification is to be subsequently performed based on status information), the sensor device being a moving agent in the embodiment taught by Shin in view of Kim, Kim ‘404, and Song. However, Shin in view of Kim, Kim ‘404, and Song does not explicitly disclose a processor that is configured to determine the specific zone in which air purification is to be subsequently performed based on status information collected by the moving agent while performing air purification for a zone in which the air cleaner is currently located.
Yim discloses movable air cleaner comprises an auxiliary sensor module 20 and a movable air cleaning unit 10 (Fig. 5; Abstract), wherein the auxiliary sensor may comprise a dust sensor for Yim teaches a microprocessor 14 that sets priorities according to the degree of air pollution received from the auxiliary sensor module 20 so the movable air cleaning unit 10 can move to a place with the highest degree of air pollution (p. 3/4, end of para. “On the other hand”), wherein the indoor air pollution measurement results are transmitted from the module 20 while the air cleaner is moving to a place with a high degree of pollution (p. 3/4, para. “As shown”), and wherein air is purified while the air cleaning unit is moving (p. 2/4, “Accordingly”) (i.e., the microprocessor is configured to determine the specific zone in which air purification is to be subsequently performed based on status information collected by the moving agent while performing air purification for a zone in which the air cleaner is currently located). Yim teaches that such a system is capable of increasing air purification efficiency and provide uniform air purification over an entire indoor area (p. 2/4, “Accordingly”).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of Shin in view of Kim, Kim ‘404, and Song by providing a processor that is configured to determine the specific zone in which air purification is to be subsequently performed based on status information collected by the moving agent while performing air purification for a zone in which the air cleaner is currently located as taught by Yim because (1)such a system is capable of increasing air purification efficiency and provide uniform air purification over an entire indoor area (Yim, p. 2/4, “Accordingly”), and (2) a microprocessor can be used to continuously check the amount of pollutants in the air and provides that information to a portable air purifier 10 (Yim, p. 3/4, “On the other hand”) that moves as it cleans (Yim, p. 2/4, “Accordingly”), so that it would have been prima facie obvious for a processor to continuously process measurements of pollutants and communicate with an air cleaner while the air cleaner is cleaning.

Shin teaches a control unit 120 and sensor device 200 that determine a place in which air quality is most urgently needed as the target location ([0021]) (i.e., a specific zone is a zone of which air quality is worst among a plurality of zones), so that, in the embodiment taught by Shin in view of Kim and Yim, it would have been prima facie obvious to determine the specific zone when the moving agent collects status information for the plurality of zones while the air cleaner performs air purification for the zone in which the air cleaner is currently located.

Regarding claim 4, Shin teaches a sensor device 200 ([0021]) for detecting the concentration of dust in the air ([0032]) (i.e., a sensor configured to collect status information including dust occurrence information), and the performing (i.e., completing) of a determined function after moving to a target location to improve air quality ([0007], [0052]), and Kim teaches the determining of a sequence of priority regions based on air quality ([00092]) for providing an order of regions for performing an improving of air quality ([0046]), and the ending of an improving operation on a priority region after the value of each air quality index reaches a target value ([0101]), so in the embodiment taught by Shin in view of Kim, Kim ‘404, and Song, it would have been prima facie obvious to provide a processor that is configured to, when the air quality of the zone in which the air cleaner is currently located is higher than the air quality of the specific zone, complete air purification for the zone in which the air cleaner is currently located and allow the driving portion to move to the specific zone.

Regarding claim 5, Kim teaches the ending of an improving operation on a priority region after the value of each air quality index reaches a target value ([0101]) (i.e., when air quality of the zone in which the air cleaner is currently located is equal to or higher than a predetermined value, completing air purification for the zone in which the air cleaner is currently located), so in the embodiment taught by Shin in view of Kim, Kim ‘404, and Song, it would have been prima facie obvious to provide a 

Regarding claim 6, Shin discloses a sensor device 200 ([0021]) for detecting the concentration of dust in the air ([0032]) (i.e., a sensor configured to collect status information including dust occurrence information), and Kim teaches the determining of a sequence of priority regions based on air quality ([00092]) for providing an order of regions for performing an improving of air quality ([0046]) using a map management unit 160 for determining a priority order of target regions ([0046]) (i.e., a processor), so in the embodiment taught by Shin in view of Kim, Kim ‘404, and Song, it would have been prima facie obvious to provide a processor that is configured to determine a specific zone in which air purification is to be performed using status information collected by the moving agent and status information collected by the sensor.

Regarding claim 7, Kim teaches the determining of a sequence of priority regions based on air quality ([00092]) for providing an order of regions for performing an improving of air quality ([0046]) using a map management unit 160 for determining a priority order of target regions ([0046]) (i.e., a processor), wherein the regions have an air quality index value beyond a predetermined threshold range ([0092]), so in the embodiment taught by Shin in view of Kim, Kim ‘404, and Song, it would have been prima facie obvious to provide a processor that is configured to determine a zone of which air quality is worse than the others among a first zone and a second zone as a specific zone in which air purification is to be performed when air quality of the first zone in which the moving agent collects status information and air quality of the second zone in which the sensor collects status information are both lower than a predetermined value or a target air quality set by a user.

Regarding claim 8, Kim teaches the determining of a sequence of priority regions based on air quality ([00092]) for providing an order of regions for performing an improving of air quality ([0046]) using a map management unit 160 for determining a priority order of target regions ([0046]) (i.e., a processor), wherein the regions have an air quality index value beyond a predetermined threshold range ([0092]), so in the embodiment taught by Shin in view of Kim, Kim ‘404, and Song, it would have been prima facie obvious to provide a processor that is configured to, when air quality of the first zone in which the moving agent collects status information and air quality of the second zone in which the sensor collects status information are both lower than a predetermined value or a target air quality set by a user, determine a second zone in which the sensor collects the status information among a first zone and a second zone as a specific zone in which air purification is to be performed.

Regarding claim 9, Kim teaches the determining of a sequence of priority regions based on air quality ([00092]) for providing an order of regions for performing an improving of air quality ([0046]) using a map management unit 160 for determining a priority order of target regions ([0046]) (i.e., a processor), wherein the regions have an air quality index value beyond a predetermined threshold range ([0092]), so in the embodiment taught by Shin in view of Kim, Kim ‘404, and Song, it would have been prima facie obvious to provide a processor that is configured to determine a specific zone in which air purification is to be performed among a plurality of zones in which the moving agent collects status information and a plurality of zones in which the sensor collects status information. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Shin in view of Kim, Kim ‘404, and Song, as applied to claim 10 above, and further in view of Wallach et al. (US 2002/0095239 A1, hereinafter “Wallach”).
Shin teaches a mobile air cleaning system with a control unit 120 with a microprocessor for controlling its overall operation ([0019]) that receives air quality measurement data, determines a target position and function based on the air quality measurement data, and moves to the target position to perform the determined function ([0007]) (i.e., a processor that is configured to determine the predetermined zone as the specific zone, move to the specific zone, and perform the air purification), and Kim teaches a control unit 150 that receives a target value regarding an air quality index to be improved and performs a main operation according to the received target value ([0048]) (i.e., a processor that is configured to perform an operation when a start command and status information of a predetermined zone are received).
However, Shin in view of Kim, Kim ‘404, and Song does not explicitly disclose a start command and status information of a predetermined zone that are received from a moving agent.
Wallach discloses an autonomous mobile robot system (Abstract) comprising a navigator mobile robot 110 (Fig. 1; [0030]) having any type of sensor suitable for the environment ([0036]) (i.e., a moving agent) and a functional robot 120 (Fig. 1; [0030]) for carrying out specific tasks ([0033]) such as vacuuming ([0010]) (analogous to the claimed blowing device). Wallach teaches that the navigator robot can be responsible for all or substantially all control functions and can transmit commands to the functional robots ([0032]). This system of control can reduce performance delays ([0007], [0008], [0054]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of Shin in view of Kim, Kim ‘404, and Song by providing an air cleaner in which a start command and status information of a predetermined zone are received from a moving agent as taught by Wallach because (1) a system in which a moving agent or navigator robot is responsible for control functions can reduce performance delays (Wallach, [0007], Wallach, a skilled practitioner would have been expected to provide the capability for issuing a start command to the component best suited for this responsibility.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Shin in view of Kim, Kim ‘404, and Song, as applied to claim 1 above, and further in view of Song.
Song teaches a sequence in which driving information of the target home appliance T is transmitted to a controller in a transmission step S10 ([0135]), and then an air conditioner 10 is driven in the air cleaning mode based on the driving information received the information transmission step S10 ([0136]), so that the air conditioner/cleaner is activated based upon status information received before the air cleaning mode was activated (i.e., when the air cleaner is deactivated) ([0125]: “the air conditioner is in a non-driven state at the time when the driving of the target home appliance T is started”).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of Shin in view of Kim, Kim ‘404, and Song by providing a processor that is configured to, when the air cleaner is activated, receive status information on a plurality of zones collected when the air cleaner is deactivated from the moving agent, and determine the specific zone using the status information of the plurality of zones as taught by Song because (1) an air cleaner can remain non-driven until tracking information is provided by a mobile robot (Song, [0125], [0136]), and (2) in the system taught by Shin in view of Kim, Kim ‘404, and Song, it would have been prima facie obvious to provide a processor that is configured to follow the sequence of activating air cleaning after the finding of a target location since the system is directed toward cleaning air at a target location needing cleaned air which must first be determined (e.g., Kim, [0092], [0101]).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Gabriel Gitman, whose telephone number is (571) 272-7934. The Examiner can normally be reached on Monday-Thursday: 7:00 AM to 5:30 PM (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/GABRIEL E GITMAN/Examiner, Art Unit 1772                                                                                                                                                                                                        
/JONATHAN MILLER/Primary Examiner, Art Unit 1772